Irene Stewart Bourn of Columbia, Mississippi, brought this proceeding in habeas corpus against George W. Hinsey and his wife, Allye Hinsey, of Qunicy, Florida, to recover custody of Amy Earline Bourn. The petitioner is the natural mother and the defendants were the foster parents of Amy Earline Bourn, who is ten years old. Final judgment was entered for defendants and petitioner took writ of error. In an opinion filed December 16, 1937, the judgment below was reversed. We are now urged on rehearing to review and set aside this judgment.
Being a controversy to determine the custody of the minor, Amy Earline Bourn, the sole question with which we are confronted is whether or not her best interest requires that we recede from our former judgment and affirm the Chancellor.
The record discloses that George J. and Irene Stewart *Page 409 
Bourn were married in November, 1927, and that Amy Earline Bourn was born to this union in October, 1928. Shortly after the birth of the latter, somewhere from six to nine months, it was discovered that Irene Stewart Bourn was afflicted with tuberculosis; she was immediately confined in the State Tuberculosis Sanitarium near Magee, Mississippi, where she remained a patient, except for short intervals until May, 1935, when she was discharged as cured. She brought this proceeding November 25, 1936.
When the petitioner was committed to the Tuberculosis Sanitarium, Amy Earline Bourn was given by her father to George W. and Allye Hinsey to be raised and educated. Allye Hinsey was the sister of George J. Bourn and consequently the paternal aunt of the child. She is now ten years old and has spent all these years in the Hinsey home, where it is admitted that she has received excellent moral, religious, educational, and physical attention. During the time the mother was confined in the sanitarium, the Hinseys carried the child to see her mother regularly. Since being discharged, she has been permitted without objection to visit the child in the Hinsey home.
The petitioner denies that she ever consented that her child should be turned over to defendants, but the evidence and the circumstances are to the contrary. It is shown that in 1932 the child was carried by Mr. and Mrs. Hinsey to Mississippi and turned over to its father and mother, who kept it about three months and returned it to the Hinseys because they were not in a position to look after her and Mrs. Bourn's people could not take it.
It is shown that petitioner and her husband are separated and have not lived together for a long time, that they have been in litigation and have charged each other with infidelity, that George J. Bourn is a disabled war veteran, that his only income is a total disability pension in the sum of *Page 410 
one hundred dollars per month and that his affliction and habits are such as to unfit him to be the custodian of the child.
As to petitioner, it is shown that she lives with her father and mother in Mississippi, where they are tenant farmers and do not own any house or land of their own, but move from year to year and live from what they make by farming on rented land. It appears that they had a chance to take the child when its mother went to the sanitarium, but declined to do so. The petitioner has no income except thirty-five dollars per month alimony paid her by her husband.
The record shows that defendants own a modern home and that George W. Hinsey has for years held a responsible position with a salary of fifteen hundred dollars a year and perquisites, that they are highly respected citizens, have raised the child as if it were their own, in fact have known no difference between it and their own child, have bestowed on it every kindness and affection, that they are giving it religious training, the best of public school advantages, medical and physical treatment, and intend to give it a college education.
A modern home with the latest plumbing, including a kitchen and garage studded with gadgets too numerous to count do not necessarily connote the best interest of the child. The best interest of the child contemplates that training which gives it a keen response to spiritual and moral teachings, makes it self-reliant, engenders in it a love of country, a reverence for law, and an appreciation of the truth that all have an equal right to live, to breathe, to ply a trade, and enjoy the fruits thereof. Washington was imbued with such teachings in gold lace, Lincoln in a crude cabin, and Woodrow Wilson in the cloister, so it makes little difference about the physical state or condition of one's *Page 411 
home. The difference is in the people who inhabit it, the friends who frequent it, and the spirit which pervades it. This is the pattern by which the question before us must be resolved and the test that the claims of the parties hereto must be subjected. Any claim based on factors other than this is out of the picture.
We refrain from more than a brief summary of the record on this point, but its implications are more vocal than words in revealing the wide gap between the social, economic, and physical environment of the home in which the child here involved has spent all her life and that in which it is now proposed to take her. We are not unmindful of the ties of blood and the claim of the natural parent to the custody of its offspring, but when the ties of blood run counter to the force of environment, the former usually give way or tragedy follows.
In this case, the natural mother brought the infant into existence, but at that point, misfortune severed her connection with it. She was a stranger to it through the years when it was helpless; she has never ministered to it in sickness, knows nothing of its joys and sorrows, never heard it coo and prattle, never pressed it to her breast and rocked it to sleep to the tune of sweet lullabies and has never imparted to it a whit of her character or personality. All these things have been done by the foster mother, the only mother the child knows and to whom it is devoted. The foster mother is also devoted to the child. She has imparted to it those attributes that have made it in her image, and while these facts are not determinative, if they were, the foster mother would have a claim hard to overcome. To abruptly sever this relation imposes a sacrifice that the law does not exact, subjects the child to a precarious existence and an environment much inferior to that in which it has grown up. *Page 412 
The Chancellor had these facts before him and remanded the custody of the child to the foster parents. On further consideration, we think his decision was correct. We think, however, that if necessary, his decree should be modified to permit the natural mother to visit the child, or if he thinks proper, to have its custody at such times and under such restrictions as he may deem wise to impose. The record affirmatively shows that petitioner has never been precluded from visiting the child and not only that, but it was repeatedly carried by the foster parents to see her when she was in the hospital.
Our former judgment is accordingly rescinded and reversed and the judgment below affirmed with directions accordingly.
Affirmed on rehearing.
WHITFIELD, TERRELL and BROWN, J.J., concur.
ELLIS, C.J., and BUFORD, J., concur specially.
CHAPMAN, J., dissents.